 
Exhibit 10.27
 
FIRST AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
DIRECTORS’ DEFERRED COMPENSATION PLAN
(As Amended and Restated April 3, 1998)
 
FIRST AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION DIRECTORS’
DEFERRED COMPENSATION PLAN (as amended and restated April 3, 1998) (the “Plan”)
by the FEDERAL HOME LOAN MORTGAGE CORPORATION (the “Corporation”), a corporation
organized and existing under the laws of the United States of America.
 
W I T N E S S E T H:
 
WHEREAS, the Plan was restated effective April 3, 1998, and
 
WHEREAS, the Corporation desires to amend the Plan to clarify and update the
Plan, and
 
WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.
 
NOW THEREFORE the Plan is amended effective February 5, 2009 as follows:
 
1. Plan Section 2.2 is amended to read as follows:
 
2.2.  Administrator. The Nominating and Governance Committee of the Board, or
such other Board committee as may be designated by the Board to administer the
Plan. Members of such committee, if otherwise eligible, shall be eligible to
participate in the Plan, but no such member shall be entitled to make or
participate in decisions solely or primarily with respect to his or her
participation.
 
2. The first, second and third sentences of Plan Section 6.1 are deleted, and
replaced with the following:
 
The Plan shall be administered by the Administrator. The Administrator shall be
vested will full authority to make, administer and interpret such rules and
regulations as it deems necessary to administer the Plan, including, but not
limited to, the availability, timing and form of, deferral elections under
Article III.





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation has caused this FIRST AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION DIRECTORS’ DEFERRED COMPENSATION PLAN (as
amended and restated April 3, 1998) to be executed by its duly authorized
officer, this 18 day of February, 2009.
 

                        FEDERAL HOME LOAN MORTGAGE CORPORATION               By:
 
/s/  Robert E. Bostrom
       

        Robert E. Bostrom         Executive Vice President — General Counsel and
Corporate Secretary


ATTEST:
 
 
/s/  Mollie D. Roy

Mollie D. Roy
Assistant Secretary

